ORDER
On June 26, 1989, the Supreme Court granted a writ of certiorari in the above-entitled matter. — U.S. -, 109 S.Ct. 3209, 106 L.Ed.2d 561. It then vacated the judgment of this Court and remanded the case to us for further consideration in the light of Pittsburgh & Lake Erie Railroad *1228Co. v. Railway Labor Executives’ Association, — U.S. -, 109 S.Ct. 2584, 105 L.Ed.2d 415 (1989) (P & LE).
This Court requested the parties to this appeal to file letter briefs with respect to the application of P & LE to the instant case. After a careful review of the decision of the United States Supreme Court and the letter briefs, we adopt the suggestion of the United States as set forth in the letter brief of the Department of Justice and set aside in toto the declaratory ruling by the Interstate Commerce Commission.
We reiterate our opinion of November 21, 1988, 861 F.2d 1082, that it is for the courts, not the Commission, to decide whether the Railway Labor Act and the Norris-LaGuardia Act must be accommodated to the authority of the Commission under section 10901 of the Interstate Commerce Act.